per curiam;
En observancia con el proceso dispuesto en la Regla 15 del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, y acogiendo la recomendación del Comisionado Especial (Comisionado) nombrado por esta Curia, nos ve-mos obligados a suspender preventivamente al Ledo. José T. Marrero Rivera del ejercicio de la abogacía.
A continuación, procedemos a exponer los hechos del caso ante nuestra consideración.
*282I
El licenciado Marrero Rivera fue admitido al ejercicio de la abogacía el 10 de septiembre de 1953 y, posteriormente, al ejercicio de la notaría el 17 de septiembre de 1953.
El 8 de abril de 2014, el Sr. José T. Marrero Bassó (señor Marrero Bassó) compareció ante este Tribunal en repre-sentación de su padre, el licenciado Marrero Rivera. En particular, presentó una Solicitud de Baja Voluntaria, en la que indicó que su padre ha ejercido la profesión legal por más de sesenta años, pero que en los últimos años su salud se ha afectado seriamente por unos padecimientos de en-fermedad cerebral y pérdida de memoria. Ante esto, el se-ñor Marrero Bassó nos solicita que suspendamos de forma indefinida a su padre del ejercicio de la abogacía. Asi-mismo, nos pide que excusemos a su padre del cumpli-miento con cualquier requerimiento de la Oficina de Ins-pección de Notarías (ODIN) y del Programa de Educación Jurídica Continua (PEJC).(1) Añade que “se hace esta soli-citud por entender que no puede mi padre, a pesar de su orgullo de ser abogado, mantener el patrón de conducta profesional que se le requiere observar”.(2) Con la petición, el señor Marrero Bassó incluyó certificaciones médicas para sustentar la información relacionada con la salud de su padre.
Así, el 14 de abril de 2014, la ODIN presentó una Mo-ción Informativa en Reacción a Solicitud de Baja Volunta-ria, en la cual hizo referencia a la Queja Núm. AB-2013-309 instada contra el licenciado Marrero Rivera y el Ledo. Roberto A. Combas Martínez. En particular, expuso que *283esa queja se relaciona con un aspecto de tracto registral en la inscripción de unos instrumentos públicos autorizados por el Ledo. Combas Martínez, pero que no habían ganado acceso al Registro de la Propiedad (Registro) debido a una instancia hereditaria incompleta que fue autorizada por el licenciado Marrero Rivera. Sobre esto, la ODIN nos in-formó que el licenciado Combas Martínez notificó el 11 de abril de 2014 que había recibido unos relevos expedidos y requeridos por el Departamento de Hacienda de Puerto Rico para formalizar la presentación —en el Registro— de los instrumentos públicos que son objeto de la queja.
Asimismo, la ODIN indicó que el 27 de febrero de 2014 había comenzado el proceso de inspección de la obra proto-colar del licenciado Marrero Rivera y supo de la condición de éste según lo informara la Inspectora de Protocolos y Notarías a cargo. Ante esto, como medida cautelar y a modo de excepción, la ODIN aceptó la entrega de la obra protocolar y el sello notarial del licenciado Marrero Rivera.
Por último, la ODIN expresó que nos presentaba su es-crito “en aras de confirmar que [...] tiene conocimiento de la delicada situación de salud del licenciado Marrero Rivera, la cual fue documentada por su hijo en su escrito del 8 de abril de 2014”.(3)
Mediante Resolución de 30 de mayo de 2014, ordenamos el inicio del procedimiento dispuesto en la Regla 15 de nuestro Reglamento, supra, a los fines de que se hiciera una determinación sobre la capacidad mental o emocional del licenciado Marrero Rivera. Para ello, designamos al Ledo. Carlos S. Dávila Vélez como Comisionado para que recibiera prueba sobre la capacidad mental o emocional del licenciado Marrero Rivera, en particular el testimonio pe-ricial de un panel de tres psiquiatras, según establece la mencionada Regla 15. Además, ordenamos al Comisionado que nos rindiera un informe con sus determinaciones de hechos y las recomendaciones que estimara pertinentes.
*284Así, el licenciado Dávila Vélez aceptó la encomienda de fungir como Comisionado y mediante Orden de 3 de junio de 2014 concedió, tanto al licenciado Marrero Rivera como a la Procuradora General de Puerto Rico (Procuradora), un tér-mino de diez días para que cada uno designara un médico siquiatra, y estos conformarían parte del panel de tres psi-quiatras que examinarían al abogado y ofrecerían su testi-monio pericial al Comisionado. En esa Orden, el Comisio-nado designó al Dr. Raúl E. López al panel de médicos. Mientras, el 3 de julio de 2014 la Procuradora General in-formó la designación al panel de la Dra. Cynthia Casanova Pelosi.
El 4 de agosto de 2014 se celebró una vista y allí el defensor judicial del licenciado Marrero Rivera, su hijo el señor Marrero Bassó, solicitó que el Comisionado desig-nara al psiquiatra que faltaba en el panel de tres psiquiatras. Así las cosas, el Comisionado designó a la Dra. Myma Zegarra Paz.
Entre varios trámites interlocutorios, el 9 de abril de 2015, el Comisionado emitió una Orden en la que señaló la vista en su fondo para el 28 de mayo de 2015, puesto que ya había recibido los informes de los tres psiquiatras. Asi-mismo, indicó que las partes podrían presentar sus objecio-nes a esos informes, así como otros testigos y prueba documental. No obstante, esa vista en su fondo fue trans-ferida para el 30 de junio de 2015 a petición del defensor judicial del señor Marrero Rivera y así fue concedida.
A la vista señalada compareció la Leda. Gisela Rivera Matos (Procuradora General Auxiliar a cargo), el licen-ciado Marrero Rivera, el señor Marrero Bassó (como su defensor judicial), la Leda. Carmen I. Navas (en calidad de Procuradora del Abogado del Colegio de Abogados en repre-sentación del licenciado Marrero Rivera)(4) el Dr. Raúl E. *285López y la Dra. Myrna Zegarra Paz.(5) En esa vista, las partes notificaron al Comisionado que se habían reunido antes de que se llamara el caso y que acordaron someterlo por los informes de los tres psiquiatras. Ante esto, el Comi-sionado dio por sometido el caso por el expediente.
Así las cosas, el Comisionado emitió un Informe el 2 de julio de 2015, en el cual hizo constar que los tres psiquia-tras entrevistaron de forma individual al licenciado Ma-rrero Rivera y a su hijo, el señor Marrero Bassó, evaluaron el informe de un estudio de MRI y examinaron unas eva-luaciones médicas previas realizadas al licenciado Marrero Rivera. Ante esto, los tres psiquiatras presentaron sus in-formes por separado. De acuerdo con el Comisionado, de esos informes surge lo siguiente:
La doctora Cynthia Casanova Pelosi, opinó que el licenciado José T. Marrero Rivera “padece de una demencia vascular leve-moderada cuya manifestación se complica con su defi-ciencia auditiva al punto de prácticamente no escuchar”. Ade-más, expresó “que su deterioro cognoscitivo ha sido consis-tente e irreversible [a] partir del 2011 hasta el presente y que debido a este deterioro no está apto para ejercer sus funciones como abogado ni cumplir con los cánones de ética profesional incluyendo cumplir con las Reglas del Tribunal Supremo de educación jurídica mandatoria.
La siquiatra Myrna Zegarra Paz sometió un informe en el que opina que el licenciado Marrero Rivera padece de un tras-torno cognoscitivo leve debido a [la] enfermedad de Alzheimer (DSM5 331.83). Concluyó que el licenciado no está capacitado mentalmente para practicar la profesión de la abogacía.
El siquiatra Raúl E. López opinó que el licenciado Marrero Rivera padece de un trastorno de déficit neurocognoscitivo mayor debido a la enfermedad de Alzheimer. Concluyó que el letrado está incapacitado para litigar en un tribunal, así como para practicar la notaría y que esta incapacidad e[s] perma-nente no remitente.(6)
*286De acuerdo con lo anterior, recomendó la suspensión in-definida de la abogacía del licenciado Marrero Rivera según la Regla 15 de nuestro Reglamento, supra, ello como una medida especial de protección social. En particular, se concluyó que “la condición mental del licenciado José T. Marrero Rivera le impide mantener el patrón de conducta profesional que debe observar todo abogado”. A su vez, re-comendó el cierre administrativo por cualquier incumpli-miento con el PEJC, esto debido a que la condición de sa-lud del licenciado Marrero Rivera es permanente no remitente.
Pendiente de resolución, el 7 de julio de 2016, el Director de la ODIN presentó una Moción Informativa junto a un Informe de Estado de Obra Notarial. Hizo constar que “[l]a obra notarial objeto de inspección se aprobó por la vía administrativa, ello ya que los señalamientos existentes en la misma se tornaron insubsanables por la condición de salud que aqueja al notario”. (7) El Director de la ODIN ex-presó que el licenciado Marrero Rivera no tiene otro asunto pendiente ante esa oficina, por lo que no tiene reparo en que se autorice su separación de la profesión legal con-forme a la Regla 15 de nuestro Reglamento, supra.
I—i l—i
Como parte del poder inherente que tiene este Poro para regular la práctica de la abogacía en Puerto Rico, nos corresponde velar por que los abogados estén capacitados para cumplir con las responsabilidades de la profesión legal y con ello que estén mentalmente aptos para ejercerla.(8) Al así actuar reafirmamos nuestro interés en asegurar tanto el buen funcionamiento de nuestro sistema *287judicial como los mejores intereses de la clase togada.(9) Esto debido a que nos interesa que los abogados puedan ejercer sus labores profesionales de forma competente y diligente conforme lo exige el Canon 18 del Código de Ética Profesional, 4 LPRA Ap. IX.
Con ese objetivo, se creó la Regla 15 del Reglamento del Tribunal Supremo, supra, que establece cuál es el procedimiento para separar de manera indefinida a un abogado del ejercicio de la abogacía debido a una condición mental o emocional que le impida desempeñarse de forma competente.(10) No obstante, debe quedar claro que, dis-tinto a los casos en los que separamos de la profesión legal a abogados por violar los Cánones del Código de Ética Pro-fesional, el mecanismo establecido en la mencionada regla no está catalogado como una sanción disciplinaria, sino como una medida de protección social. (11)
En particular, la Regla 15(c) del Reglamento del Tribunal Supremo, supra, dispone el mecanismo que ha de seguirse para establecer si un abogado está incapacitado mentalmente. Ese inciso describe el procedimiento discipli-nario de carácter especial en el que se designa a tres psi-quiatras: uno nombrado por el Comisionado, otro por el Procurador General y otro por el abogado querellado. De acuerdo con la Regla 15(c) de nuestro Reglamento, supra, esos peritos evaluarán al abogado objeto del procedimiento disciplinario especial y llegarán a sus conclusiones, y luego informarán sus hallazgos al Comisionado, quien emitirá sus conclusiones y recomendaciones.(12)
*288f—I
En el presente caso, de los informes presentados por los tres psiquiatras surge de forma concluyente que el licen-ciado Marrero Rivera enfrenta un cuadro de deterioro con-sistente, irreversible y permanente debido a su condición de Alzheimer, por lo que no se encuentra apto para ejercer las funciones como abogado ni cumplir con los cánones del Código de Ética Profesional. Ante esto, ha quedado clara-mente establecido que el licenciado Marrero Rivera está impedido de ejercer la profesión legal debido a su condición mental.
Ante la realidad de que el licenciado Marrero Rivera sufre de una condición que afecta su capacidad mental, corresponde —de acuerdo con la Regla 15, supra— suspender preventivamente al licenciado Marrero Rivera del ejer-cicio de la abogacía como medida de protección social.
IV
Por los fundamentos expuestos, y luego de examinar los informes correspondientes, acogemos la recomendación emitida por el Comisionado, el Ledo. Carlos S. Dávila Vélez. En consecuencia, se suspende preventivamente al Ledo. José T. Marrero Rivera del ejercicio de la abogacía y la notaría, según la Regla 15 del Reglamento de este Tribunal, supra, por estar incapacitado para ejercer la profesión legal. Reiteramos que este dictamen no constituye un de-saforo, sino una medida de protección social. A su vez, se ordena a la Leda. Carmen I. Navas(13) que notifique a todos los clientes del licenciado Marrero Rivera sobre la inhabi-lidad de éste para continuar representándolos y a coordi-nar la devolución de cualesquiera honorarios recibidos por *289éste en concepto de trabajos no realizados. De igual forma, la Leda. Carmen I. Navas deberá informar oportunamente la suspensión del licenciado Marrero Rivera a cualquier sala del Tribunal General de Justicia o foro administrativo en el que éste tenga algún caso pendiente. Corresponderá a la Leda. Carmen I. Navas acreditar y certificar ante este Foro el cumplimiento con lo anterior en el término de treinta días, a partir de la notificación de la presente Opi-nión “per curiam” y Sentencia.

El Director de la ODIN mantendrá incautada la obra y el sello notarial del licenciado Marrero Rivera, y la exami-nará para rendir el correspondiente Informe a este Tribunal.

En vista del resultado al que llegamos, se ordena el ar-chivo administrativo del asunto relacionado con el incum-plimiento por parte del licenciado Marrero Rivera con los requerimientos del PEJC.

Se dictará sentencia de conformidad.

La Juezas Asociadas Señora Rodríguez Rodríguez y Se-ñora Pabón Charneco, y el Juez Asociado Señor Rivera García no intervinieron.

 Surge del expediente que el Ledo. José T. Marrero Rivera ha incumplido con los períodos de 2007 en adelante del Programa de Educación Jurídica Continua (PEJC). Véase la Autorización de Baja Voluntaria ante el Tribunal Supremo de Puerto Rico suscrita por la Directora Ejecutiva del PEJC, Expediente personal del Ledo. José T. Marrero Rivera, págs. 1-2.


 Solicitud de Baja Voluntaria, Expediente personal del Ledo. José T. Marrero Rivera, pág. 2.


 Moción Informativa en Reacción a Solicitud de Baja Voluntaria, Expediente personal del Ledo. José T. Marrero Rivera, pág. 3.


 Según surge del expediente, a partir de 24 de junio de 2014 el Comisionado Especial (Comisionado) incluyó a la Leda. Carmen I. Navas en el grupo de personas que recibirían notificaciones en el caso de epígrafe.


 La Leda. Gisela Rivera Matos (Procuradora General Auxiliar a cargo) in-formó que la Dra. Cynthia Casanova Pelosi se encontraba fuera de Puerto Rico, por lo que solicitó al Comisionado que la excusara.


 Informe, Expediente personal del Ledo. José T. Marrero Rivera, pág. 2.


 Moción Informativa de 7 de julio de 2016, pág. 1.


 Véanse: In re Rodríguez Amaro, 189 DPR 307, 312 (2013); In re Valentín Maldonado, 178 DPR 906, 911 (2010); In re Manzano Velázquez, 177 DPR 581, 590 (2009); In re Gómez Morales, 146 DPR 837, 847 (1998).


 In re Gutiérrez Santiago, 179 DPR 739, 743 (2010). Véanse, también: In re Rodríguez Amaro, supra; In re Hernández Rodríguez, 181 DPR 643, 651 (2011).


 In re Rodríguez Amaro, supra; In re López Morales, 184 DPR 334, 347 (2012). Véase, además, S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 373.


 In re Rodríguez Amaro, supra; In re López Morales, supra; In re Gutiérrez Santiago, supra, pág. 744.


 In re Rodríguez Amaro, supra, pág. 313; In re López Morales, supra, pág. 348.


 La Leda. Carmen I. Navas compareció en los procedimientos del caso de epígrafe en calidad de Procuradora del Abogado del Colegio de Abogados, en repre-sentación del Ledo. José T. Marrero Rivera. Véase esc. 4.